Detailed Action
	This action is responsive to an original application filed on 9/26/2019 with acknowledgement that this application is a 371 PCT with a priority date of 3/27/2017 to GB1704853.9. 
	Claims 1-15 are currently pending.  Claims 1 and 15 are independent claims.  Claims 4-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
Response to Amendment
The response filed on December 2, 2021 is acknowledged.  Three pages of amended claims were received on December 2, 2021.  Claim 1 has been amended.  
Election/Restrictions
Applicant’s election of Group I, Nozzle Species II (Fig. 2B), and Thread Profile Sub-Species II (Fig. 3B) readable to Claims 1-3, in the reply filed on 6/14/2021 is acknowledged.  Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  Claims 4-15 are withdrawn from further 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP S4865071.
	As to Claim 1, JP S4865071 discloses a nozzle (See Annotated Fig. A) for a combustion abatement apparatus (Per Pages 2 and 3 of Human Translation “a flue or a combustion furnace” is connected to the nozzle and exhaust is emitted, thus it is understood that the entire apparatus shown in Annotated Fig. A is a combustion abatement apparatus where dust and smoke are reduced to a “semi-free vortex”) of operable to treat an effluent stream (See Annotated Fig. A and Page 3 of Human Translation “dust-containing and smoke-containing airflow in flue 1”) from a processing tool (See Annotated Fig. A #1 “flue or combustion furnace”), said nozzle comprising: 
	a nozzle body (See Annotated Fig. A) defining
	a nozzle inlet (See Annotated Fig. A #6 “cervical tube”) operable to receive said effluent stream (See Annotated Fig. A), 
	a nozzle outlet (See Annotated Fig. A #7 “exhaust pipe”), and 

	an effluent stream rotator (See Annotated Fig. A) configured to rotate said effluent stream around said direction of flow (Per Pages 3-4 of Human Translation “The dust-containing and smoke-containing airflow in flue 1 flows into cyclone cylinder 2 via the cervical tube 6, and the black smoke 4 or white smoke generated at that time, along with the dust-containing airflow, becomes a semi-free vortex”) to form a rotating effluent stream (See Annotated Fig. A) characterized in that said effluent stream rotator comprises an elongated helical structure (See Annotated Fig. A #3 “spiral protrusion”) extending along a surface of said conduit (See Annotated Fig. A), wherein said elongated helical structure comprises an exposed surface facing an axis of said conduit (See Annotated Fig. A), and wherein said nozzle outlet is operable to exhaust the rotating effluent stream into a treatment chamber (See Annotated Fig. A, the rotating effluent stream exits the conduit at the outlet, and is exhausted through #7.  It is understood that the effluent stream will continue to rotate as it travels through #7 and that #7 is configured such that the nozzle is capable of exhausting the effluent stream into a treatment chamber).  
	As to Claim 2, JP S4865071 as applied to Claim 1 above further discloses wherein said effluent stream rotator is configured to rotate said effluent stream about a flow axis defined by said direction of flow (See Annotated Fig. A).
	As to Claim 3, JP S4865071 as applied to Claim 1 above further discloses wherein said effluent stream rotator is configured to rotate said effluent stream into a vortex (See Annotated Fig. A., Per Pages 3-4 of Human Translation “The dust-containing and smoke-containing airflow in flue 1 flows into cyclone cylinder 2 via the cervical tube 6, and the black smoke 4 or white smoke generated at that time, along with the dust-containing airflow, becomes a semi-free vortex”).

    PNG
    media_image1.png
    494
    559
    media_image1.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 12/2/2021 have been fully considered.
	Applicant’s argument that JP S4865071 does not show or suggest a nozzle with an outlet operable to exhaust a rotating effluent stream into a treatment chamber is not found persuasive.  Applicant states that element 2 in Figure A is a treatment chamber.  Examiner acknowledges that smoke is treated in #2 however, as shown in Annotated Fig. A, #2 is interpreted as a conduit.  Merriam Webster defines a conduit as a natural or artificial channel through which something (such as a fluid) is conveyed and #2 is an artificial channel through which a gas is conveyed, thus it is a conduit.  Examiner notes that the nozzle outlet shown in Annotated Figure A is configured such that it is can exhaust the rotating effluent stream out of exhaust pipe 7 and into a chamber where some further treatment can be performed.  Examiner further notes that the phrase “wherein said nozzle outlet is operable to exhaust 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752